                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 CHRISTOPHER HARTSOCH,

 Plaintiff,                                          CV-18-151-GF-BMM

 vs.
                                                           ORDER
 EQUINOR ENERGY LP, f/k/a
 STATOIL & GAS LP, and J&R WELL
 SERVICE, LLC,

 Defendants.

       Pursuant to the Joint Motion to Dismiss, (Doc. 31), IT IS HEREBY

ORDERED that all claims and causes of action between Plaintiff and Defendants

are dismissed with prejudice. Each of the parties will bear their own fees and costs.

       DATED this 9th day of March, 2020.
